DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 

Applicant's argument and amendment filed on 06/27/2022 have been entered and reviewed. 
Claim status:
Claims 17-20, 22 and 25-26 are pending.
Claims 17, 19-20, 22 and 25-26 are amended.
Claims 1-16, 21, 23 and 24 are cancelled.
No claim is new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Appl/Pat. No.
Claim Correspondence
Appl. 1789915
17, 26
19
20
22
25
Patent No. 10945514
1, 9, 20, 15
6
7
10
21


Claims 17, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 20 of U.S. Patent No. 10945514 in view of Voticky et al. (US Pat. Pub. No. 20020118218, “Voticky”), CHOI (US Pat. Pub. No. 20110128395, “Choi”) and Tanaka et al. (US Pat. Pub. No. 20070019882, “Tanaka”).

Claim 17 of instant appl. 1789915
Claim 1 of Patent 10945514
An information processing apparatus comprising: circuitry configured to:
An augmented reality makeup support technology apparatus comprising: 
circuitry configured to:

acquire, from sensors attached to cosmetic products, cosmetics information of the cosmetic products used by each makeup artist of a plurality of makeup artists and an order in which the cosmetics products are used by a respective makeup artist of the plurality of makeup artists;  store, in a database and for each makeup artist of the plurality of makeup artists, makeup scheme information of a makeup pattern including the cosmetics information of the cosmetic products used by the respective makeup artist and a process number identifying the order in which the cosmetics products are used by the respective makeup artist, the cosmetics information being associated with the process number in the database;

control a display to display the 
plurality of makeup artists for selection by a user;  acquire makeup scheme 
information of a selected makeup artist selected from the plurality of makeup 
artists;  generate a makeup action image based on the makeup scheme information 
of the selected makeup artist;
acquire, from an image pick-up device, a face image of a face of a user captured by the image pick-up device; modify, based on at least one application of makeup to the face of the user, the AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image corresponding to the applied makeup on the face of the user;

control a display to display an augmented reality (AR) makeup image by superimposing the virtual makeup image on the face image based on a user operation;
and control the display to display the makeup action image by superimposing the makeup action image on a face image of a face of the user. 


Claim 17, 26 of instant appl. differs only “acquire, from an image pick-up device, a face image of a face of a user captured by the image pick-up device; modify, based on at least one application of makeup to the face of the user, the AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image corresponding to the applied makeup on the face of the user; superimpose based on user operation”.
However Choi teaches acquire, from an image pick-up device, a face image of a face of a user captured by the image pick-up device ([0073] “….For example, the first camera 121a may be used to capture and then transmit an image of the face of the user during a video call.”);
Choi teaches modify, based on at least one application of makeup to the face of a user, an AR makeup image corresponding to the applied makeup on the face of the user (Choi [0100] “….For example, the user may set a close-up image of her eyes captured when she thought her eye makeup was well done as the reference image.    [0091] “Once the comparison image is created, the controller 180 may compare the comparison image and the reference image by, for example, using motion vectors (S230). [0093] Operations S215 through S235 may be repeatedly performed until the user chooses to terminate the image comparison mode (S240). [0094] The image comparison mode may be used for various purposes such as aesthetic purposes (e.g., checking makeup)”. Here “comparison image” is claimed “AR makeup image” and “reference image” is the image that is taken during one application of makeup (eye makeup) to the face of a user;) and
Tanaka teaches modify AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image based on the determined progress degree (Tanaka [0057] “…The makeup element image referred to here in means an image that specifies the shape, the color, and so forth of each makeup element, such as lipstick, rouge, and eye shadow”. [0175] “According to this configuration, the user is able to quickly obtain a high-quality makeup simulation image on which makeup is virtually applied with simple manipulations.  Also, it is easy to make a modification, such as the one for deleting a part of makeup element images from the simulation target image on which makeup is virtually applied or changing colors of a part of makeup element images” As it is deleting part of a makeup image after applying makeup, it is deleting based on progress of makeup.)
Claim 1 of Patent 10945514 and Choi and Tanaka are analogous art as all of them are related to makeup procedure.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Claim 1 of Patent 10945514 by acquiring, from an image pick-up device, a face image of a face of a user captured by the image pick-up device; modifying, based on at least one application of makeup to the face of the user, the AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image corresponding to the applied makeup on the face of the user based on the teaching of acquiring, from an image pick-up device, a face image of a face of a user captured by the image pick-up device modifying, based on at least one application of makeup to the face of a user, an AR makeup image corresponding to the applied makeup on the face of the user as taught by Choi and modifying AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image based on the determined progress degree as taught by Tanaka.
The motivation for the above modification is ease-of-use of the makeup and thereby avoiding start over the makeup procedure and recreate the entire image without that deleted layer  (Tanaka [0175] “According to this configuration, the user is able to quickly obtain a high-quality makeup simulation image on which makeup is virtually applied with simple manipulations.  Also, it is easy to make a modification, such as the one for deleting a part of makeup element images from the simulation target image on which makeup is virtually applied or changing colors of a part of makeup element images”).

Claim 1 of Patent 10945514 modified by Choi and Tanaka is silent about superimpose based on user operation.
Voticky teaches superimposing AR image on a face image based on a user operation ([0008]  “……resizing the selected overlay item according to user input to align the size of the selected overlay item with the size of the area of the person, superimposing the resized selected overlay item over the before picture according to user input”).
Claim 1 of Patent 10945514 modified by Choi and Tanaka and Voticky are analogous art as both of them are related to makeover application and processing.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Claim 1 of Patent 10945514 modified by Choi and Tanaka by superimposing the AR makeup image on the face image based on a user operation similar to superimposing AR image on a face image based on a user operation as taught by Voticky.
The motivation for the above is to provide better controllability during superimposing.
	Claim 19 of the instant appl. recites limitation that are similar to the limitations recited in claim 6 of the Patent 10945514 modified by Choi and Tanaka and Voticky and therefore are also obvious claim 6 of the Patent 10945514 modified by Choi and Tanaka and Voticky.
Claim 20 of the instant appl. recites limitation that are similar to the limitations recited in claim 7 of the Patent 10945514 modified by Choi and Tanaka and Voticky and therefore are also obvious claim 7 of the Patent 10945514 modified by Choi and Tanaka and Voticky.
Claim 25 of the instant appl. recites limitation that are similar to the limitations recited in claim 21 of the Patent 10945514 modified by Choi and Tanaka and Voticky and therefore are also obvious claim 25 of the Patent 10945514 modified by Choi and Tanaka and Voticky.
Claim 22 of the instant appl. recites limitation that are similar to the limitations recited in claim 10 of the Patent 10945514 modified by Choi and Tanaka and Voticky and therefore are also obvious claim 10 of the Patent 10945514 modified by Choi and Tanaka and Voticky.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto (US Pat. Pub. No. 20050175234, “Sakamoto”) in view of Voticky et al. (US Pat. Pub. No. 20020118218, “Voticky”), CHOI (US Pat. Pub. No. 20110128395, “Choi”) and Tanaka et al. (US Pat. Pub. No. 20070019882, “Tanaka”).

Regarding claim 26 Sakamoto teaches, An information processing system (Fig. 1) comprising: an image-pick-up device configured to capture a face image of a face of a user; ([0060] “…..a process of successively photographing face images by the use of a normal camera”);  and
  a display configured to display an augmented reality (AR) makeup image by superimposing a virtual makeup image on the face image ([0108] “…..overlays the makeup image upon the face image to produce and display an image after the makeup”); 
However Sakamoto is silent about superimposing virtual makeup image on the face image based on a user operation;  
Voticky teaches superimposing virtual image on a face image based on a user operation ([0008]  “……resizing the selected overlay item according to user input to align the size of the selected overlay item with the size of the area of the person, superimposing the resized selected overlay item over the before picture according to user input”).
Sakamoto and Voticky are analogous art as both of them are related to makeover application and processing.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Sakamoto by superimposing the virtual makeup image on the face image based on a user operation similar to superimposing virtual image on a face image based on a user operation as taught by Voticky.
The motivation for the above is to provide better controllability during superimposing.
Sakamoto modified by Voticky is silent about modify, based on at least one application of makeup to the face of the user, the AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image corresponding to the applied makeup on the face of the user.
Choi teaches modify, based on at least one application of makeup to the face of a user, an AR makeup image corresponding to the applied makeup on the face of the user (Choi [0100] “….For example, the user may set a close-up image of her eyes captured when she thought her eye makeup was well done as the reference image.    [0091] “Once the comparison image is created, the controller 180 may compare the comparison image and the reference image by, for example, using motion vectors (S230). [0093] Operations S215 through S235 may be repeatedly performed until the user chooses to terminate the image comparison mode (S240). [0094] The image comparison mode may be used for various purposes such as aesthetic purposes (e.g., checking makeup)”. Here “comparison image” is claimed “AR makeup image” and “reference image” is the image that is taken during one application of makeup (eye makeup) to the face of a user;) and
Tanaka teaches modify AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image based on the determined progress degree (Tanaka [0057] “…The makeup element image referred to here in means an image that specifies the shape, the color, and so forth of each makeup element, such as lipstick, rouge, and eye shadow”. [0175] “According to this configuration, the user is able to quickly obtain a high-quality makeup simulation image on which makeup is virtually applied with simple manipulations.  Also, it is easy to make a modification, such as the one for deleting a part of makeup element images from the simulation target image on which makeup is virtually applied or changing colors of a part of makeup element images” As it is deleting part of a makeup image after applying makeup, it is deleting based on progress of makeup.)
Sakamoto modified by Voticky and Choi and Tanaka are analogous art as all of them are related to makeup procedure.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Sakamoto modified by Voticky by modifying, based on at least one application of makeup to the face of the user, the AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image corresponding to the applied makeup on the face of the user based on the teaching of modifying, based on at least one application of makeup to the face of a user, an AR makeup image corresponding to the applied makeup on the face of the user as taught by Choi and modifying AR makeup image by at least one of: removing, or making transparent, a digital image data portion of the AR makeup image based on the determined progress degree as taught by Tanaka.
The motivation for the above modification is to provide ease-of-use of the makeup and thereby avoiding start over the makeup procedure and recreate the entire image without that deleted layer  (Tanaka [0175] “According to this configuration, the user is able to quickly obtain a high-quality makeup simulation image on which makeup is virtually applied with simple manipulations.  Also, it is easy to make a modification, such as the one for deleting a part of makeup element images from the simulation target image on which makeup is virtually applied or changing colors of a part of makeup element images”).

	Claim 17 is directed to apparatus (Sakamoto Fig. 1) and its steps are similar in scope to the steps of system claim 26 and is rejected with same rationale as specified in the rejection of claim 26.

Claim 25 is directed to non-transitory computer-readable medium and its steps are similar in scope to the steps of system claim 26 and is rejected with same rationale as specified in the rejection of claim 26.

Regarding claim 18, Sakamoto modified by Voticky, Choi and Tanaka teaches wherein the circuitry is further configured to: control the display to change a position or a shape of the virtual makeup image is displayed based on a change in a position or a posture of the face of the user in the face image captured by the image pick-up device (Sakamoto [0023] “……a step of estimating a position and an orientation of a face in an image obtained by photographing the face of said person, by the use of said measured three-dimensional shape and reflection characteristics; a step of estimating an expression change of the face in said image; and a step of generating makeup in the image so as to match the face by the use of said estimated position and orientation of the face and said estimated expression change, and displaying it”). 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto modified by Voticky, Choi and Tanaka as applied to claim 17 above, and further in view of Peyrelevade et al. (US Pat. Pub. No. 20030065578, “Peyrelevade”).

Regarding claim 19 Sakamoto modified by Voticky, Choi and Tanaka doesn’t expressly teach wherein the virtual makeup image is displayed to be overlaid on the face image of the user based on a makeup pattern selected from a makeup database.
Peyrelevade teaches wherein the virtual makeup image is displayed to be overlaid on the face image of the user based on a makeup pattern selected from a makeup database (Peyrelevade [0050] “……For example, as illustrated in FIG. 2, after a user selects ABC's Ruby Red lipstick, the AI engine may generate a list of recommended products for purchase, wherein the recommended products may complement the selected ABC's Ruby Red lipstick.  As illustrated in FIG. 3, the initial product selection may be displayed on an image 301. [0066] ……. The recommended products may complement a user-selected product. Product information 710 and expert advice 712 may be maintained at any convenient location such as database 510, merchant node 450, or a portable storage medium”.
Fig. 3 shows virtual makeup image based on selected makeup pattern.
Fig. 8 shows makeup pattern information).
Sakamoto modified by Voticky, Choi, Tanaka and Peyrelevade are analogous art as both of them are related to makeup application and processing.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Sakamoto modified by Voticky, Choi and Tanaka by displaying virtual makeup image based on a makeup pattern selected from a makeup database as taught by Peyrelevade.
The motivation for the above is to provide better online shopping experience to the customer.
 
Regarding claim 20 Sakamoto modified by Voticky, Choi, Tanaka and Peyrelevade  teaches makeup scheme information of the makeup pattern includes cosmetics information corresponding to the AR makeup image, the cosmetics information comprising at least one of a maker, a brand name, a product name, a price, and a product explanation (Peyrelevade Fig. 10 shows product name).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto modified by Voticky, Choi and Tanaka as applied to claim 17 above, and further in view of Goto (US Pat. Pub. No. 20100226531, “Goto”).

Regarding claim 22 Sakamoto modified by Voticky, Choi and Tanaka is silent about wherein the circuitry is further configured to: initiate transmission of the captured face image of the face of the user to a server that stores a database thereon. 
Goto teaches initiate transmission of the captured face image of the face of the user to a server that stores a database thereon ([0153] “….A video server 42 is capable of writing the pre-makeup image and the post-makeup image into the shared memory 27 and also outputting the pre-makeup image and the post-makeup image as the video file 26”). 
 Goto and Sakamoto modified by Voticky, Choi and Tanaka as both of them are related to makeup application and processing.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Sakamoto modified by Voticky, Choi and Tanaka by initiating transmission of the captured face image of the face of the user to a server that stores a database thereon similar to initiating transmission of the makeup image and captured image of the user to a server that stores the database as taught by Goto.
The motivation for the above is that current makeup image can be stored such that several other client or makeup artist can retrieve the makeup scheme image for their use.

Response to Arguments
                                                                                                                                                                                                        
Applicant’s arguments, see Remarks filed 06/08/2022, with respect to rejection under 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn. has been withdrawn. 

Applicant’s arguments, see Remarks filed 06/08/2022, with respect to rejection under non-statutory obvious type double patenting  have been fully considered and are not persuasive.  The rejection has been updated and maintained.

Applicant’s arguments, see remarks, filed 06/08/2022, with respect to the rejection(s) of claim(s) 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto (US Pat. Pub. No. 20050175234, “Sakamoto”) in view of Voticky et al. (US Pat. Pub. No. 20020118218, “Voticky”),  CHOI (US Pat. Pub. No. 20110128395, “Choi”) and Tanaka et al. (US Pat. Pub. No. 20070019882, “Tanaka”).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612